Citation Nr: 1510274	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-28 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability.  

3.  Entitlement to an initial compensable disability rating for a fracture of 5th metatarsal of the right foot.  

4.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

This Veteran's certificate of release or discharge from active duty reflects service from July 1974 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas.   

The issues of entitlement to an initial disability rating for a right foot disability and service connection for a right shoulder disorder are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeals period, the Veteran's lumbar spine disability is manifested by flexion to 40 degrees, there is no evidence of listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; and no periods of prescribed bed rest or intervertebral disc syndrome.

2.  For the entire appeals period, the Veteran's cervical spine disability is manifested by flexion limited to 35 degrees; there is no evidence of moderate limitation of motion, or muscle spasms on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and no periods of prescribed bed rest, intervertebral disc syndrome, or severe limitation of motion.    


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating in excess of 20 percent for the lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5285, 5292-5295 (2002); 38 C.F.R. § 4.71a, DC 5293 (effective from September 23, 2002, to September 26, 2003); 38 C.F.R. § 4.71a, DCs 5237, 5243 (effective September 26, 2003).

2.  The criteria are not met for an initial rating in excess of 10 percent for the cervical spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5285, 5292-5295 (2002); 38 C.F.R. § 4.71a, DC 5293 (effective from September 23, 2002, to September 26, 2003); 38 C.F.R. § 4.71a , DCs 5237, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA imposes notice and assistance obligations of VA.  As to the notice requirements, however, it is observed the Veteran's appeal arises from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, this duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and VA and private treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations in December 2001, March 2009, June 2009, November 2011, and July 2014.  

The Board finds that the reports of these VA examinations in the aggregate are adequate for evaluation purposes.  They include clinical evaluations, a medical history, and describe the disabilities of the cervical and lumbar spine in sufficient detail so that the Board's evaluation of the claimed disabilities is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Veteran has not alleged, nor does the record show, that his service-connected cervical or lumbar spines have worsened in severity since the most recent examinations.  As such, new examinations are not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

Increased Rating Claims

The Board has reviewed all the evidence in the appellant's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 
4 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

For the sake of clarity, the Board will briefly discuss the rather complicated procedural history concerning the lumbar and cervical spine disabilities.  In October 2001, VA received the Veteran's claims for service connection for lumbar and cervical spine disabilities.  In January 2003, it was determined the Veteran was ineligible for compensation due to a bad conduct discharge.  However, on September 26, 2006, the Veteran submitted an administrative decision showing his character of discharge had been upgraded.  In an April 2008 rating decision, the RO granted service connection for these disabilities and assigned initial ratings of 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5242, effective from September 26, 2006.  In June 2008, the Veteran filed a notice of disagreement to both the effective dates and initial ratings assigned to the grants of service connection for these disabilities.  A subsequent June 2009 rating decision granted earlier effective dates of September 25, 2001 for the lumbar spine disability, and April 26, 2004, for the cervical spine disability.  

Thereafter, an August 2011 rating decision increased the Veteran's disability rating for his lumbar spine disability to 20 percent, effective from September 25, 2001; and also granted an earlier effective date of September 25, 2001 for the grant of service connection for the cervical spine disability.  

Additionally, the Board notes that during the pendency of this claim, the regulations for rating disabilities of the spine were twice revised, effective September 23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  

The criteria prior to September 2002, for evaluating a spine disability are as follows: 

Under Diagnostic Code 5290, slight limitation of motion of the cervical spine was assigned a 10 percent rating; moderate limitation of motion of the cervical spine was assigned a 20 percent rating; and severe limitation of motion was assigned a 30 percent rating.   

Diagnostic Code 5292 addressed limitation of motion of the lumbar spine.  Slight limitation of motion was assigned a 10 percent evaluation; moderate limitation was assigned a 20 percent rating, and severe limitation of motion was assigned a 40 percent rating.  

Diagnostic Code 5293 addressed intervertebral disc syndrome (IVDS).  Under this code, post-operative, cured was assigned a 0 percent.  Moderate IVDS with recurring attacks was assigned a 10 percent rating.  A 40 percent evaluation requires severe symptoms, recurring attacks with intermittent relief, and a 60 percent rating requires pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.

Diagnostic Code 5295 concerned lumbosacral strain.  Under this code, a 40 percent rating was assigned when this was severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position was assigned a 20 percent rating; with characteristic pain on motion was assigned a 10 percent rating, and with slight subjective symptoms only, a 0 percent was assigned.  

In September 2002, the criteria for evaluating IVDS, Diagnostic Code 5293, were changed.  From that date it was to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities whichever method results in the higher evaluation.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assigned.  A 20 percent rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Effective September 26, 2003, the new general rating formula for injuries and diseases of the spine (other than IVDS, although its Diagnostic Code was changed from 5293 to 5243) was put in place (the "new criteria").  38 C.F.R. § 4.71a, DCs 5235 to 5243.  The new general rating criteria for the spine are: 

Unfavorable ankylosis of the entire spine ...........................100 

Unfavorable ankylosis of the entire thoracolumbar spine ..........50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine .........................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ....................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis .....................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of the height............10 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  

Normal range of motion of the combined thoracic and lumbar (i.e., thoracolumbar) segment of the spine is forward flexion to 90 degrees; backward extension to 30 degrees; right and left lateral flexion to 30 degrees; and rotation to the right and left sides to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2014).

Normal forward flexion of the cervical spine is zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Id. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

For the period prior to September 23, 2002, only the old rating criteria for the cervical and lumbar spine disabilities may be applied.  From September 23, 2002 to September 26, 2003, the revised criteria for IVDS may also be applied, and from September 26, 2003, all relevant versions of the rating criteria for the spine are for consideration.  Whichever results in the most favorable rating, if any, is to be used.  However, the amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000), VAOPGCPREC 7-2003 (November 19, 2003).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.


	Lumbar Spine Disability 

Concerning the lumbar spine, it has been evaluated as 20 percent disabling for the entire period on appeal.  The evidence of record does not support a finding that the Veteran is entitled to the next higher 40 percent rating for this disability at any point during the appeals period.  

The Veteran's service treatment records show reports of low back pain and a diagnosis of radiculopathy of the left lower extremity.

The Veteran was initially examined in December 2001 in connection with his claim for service connection.  The Veteran reported pain and sciatica on the left side.  Range of motion testing is not reported.  X-rays taken at this time showed degenerative disc disease of the lumbar spine.  The examiner commented that otherwise it was essentially an unremarkable exam.  

The Veteran was next examined by VA in June 2009.  At the outset of the examination, the Veteran complained of back pain and radicular symptoms in both legs.  He denied any weakness, fatigue, and loss of bladder or bowel control, but noted stiffness and spasms.  The Veteran reported mild flare-ups every 2 to 3 weeks, and reported losing 1 week of time at work within the past 12 months.  The Veteran did not report the use of an assistive device.  Upon physical examination, the examiner noted a normal gait and spinal curvature.  Motor examination and muscle tone were normal, with no evidence of abnormal sensation in the lower extremities.  Range of motion findings revealed flexion to 66 degrees; extension to 20 degrees; lateral flexion to 20 degrees, bilaterally; and, lateral rotation to 15 degrees, bilaterally.  The examiner stated pain was noted on movement, but there was no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner did not offer a specific finding regarding radiculopathy.   

In November 2011, the Veteran was reexamined to assess the current severity of his lumbar spine disability.  The Veteran reported that he has a slow, progressive increase in discomfort and pain in his back.  He also stated he is very stiff in the morning and has pain in his buttocks that occasionally radiate into his groin area.  However, he denied any leg symptoms, bowel or bladder problems, and did not require the use of braces or aids.  The Veteran also denied the occurrence of flare ups.  Range of motion findings revealed flexion to 30 degrees; extension to 10 degrees; lateral flexion to 15 degrees, bilaterally; and, lateral rotation to 15 degrees, bilaterally.  The examiner stated there was no pain on movement and no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was also no evidence of localized tenderness or pain to palpation, or muscle spasms and guarding.  Muscle strength and sensory examinations were normal, and straight leg raise test was negative, bilaterally.  The examiner specifically determined the Veteran does not suffer from radiculopathy of the lower extremities.  There was also no evidence of any other neurological impairments or IVDS.   

The Veteran was most recently examined by VA in July 2014.  His reported symptoms were largely repetitive of those previously noted in the November 2011 examination, and he continued to deny flare-ups associated with his low back disability.  Range of motion findings revealed flexion to 40 degrees; extension to 15 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; and, lateral rotation to 15 degrees, bilaterally.  The examiner stated there was no pain on movement and no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was also no evidence of localized tenderness or pain to palpation, and while the VA examiner noted the Veteran suffered from muscle spasms, these spasms did not result in an abnormal gait.  Muscle strength and sensory examinations were normal, and straight leg raise test was negative, bilaterally.  The examiner specifically determined the Veteran does not suffer from radiculopathy of the lower extremities.  There was also no evidence of any other neurological impairments or IVDS.  

The July 2014 VA examiner also commented that Veteran was considered to be a poor historian and lacked affect and consistency in demonstration of required performance during exam, especially during range of motion evaluation.  Specifically, the examiner noted there was exaggeration of self-limited range of motion that was disproportionate and inconsistent with the objective findings on examination.  The VA examiner observed the Veteran's motion after the exam, which appeared without effort and approximating normal.  The examiner therefore recommended that the Veteran should not be rated for range of motion as an independent factor.  

Also of record are private treatment records dating from 2001 that show treatment for the Veteran's lumbar spine disability.  However, these do not reflect findings materially different from what was recording during VA examinations.  For example, in June 2005, a diagnosis of an L4-5 herniated disk and degenerative disk disease was entered.  Physical examination showed tenderness across the lower lumbar spine, with palpable spasms in the paraspinal muscles, and limited range of motion secondary to pain.  Neurological testing revealed deep tendon reflexes of 2+ and 4+ and symmetrical, with normal strength and sensation.  Straight leg raise and tension signs were negative.  An October 2007 treatment record noted complaints of pain, but the Veteran specifically denied any radicular symptoms.   

The Veteran's VA treatment records similarly note his complaints of pain associated with his lumbar spine, and confirm the diagnosis of degenerative changes of the lumbar spine.  

Based on these findings, the Board concludes the Veteran's lumbar spine disability does not warrant rating in excess of 20 percent at any point during the appeal period.  Specifically, there is no indication that the Veteran suffers from severe limitation of motion of the lumbar spine, listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Likewise, muscle strength and sensory examinations appeared to be consistently within normal limits, and therefore an increased evaluation under the provisions in effect prior to September 2002 is not indicated.  

With respect to range of motion, as mentioned above, the November 2011 VA examination was the single occasion during the lengthy period of this appeal when the range of motion would technically meet the 40 percent evaluation under the current criteria.  However, this report is bracketed by one where the range of motion was more than double what was reported in 2011, and by another where the examiner stated the Veteran exaggerated his symptoms.  In this context, the Board finds the overall disability picture does not approximate the criteria for a 40 percent rating.  

The Board has also considered whether the Veteran's disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  While the Veteran reported loss of work of 1 week during the November 2011 VA examination, there is no evidence to support that the Veteran was prescribed bed rest by a physician during this time, and there is no documentary evidence the Veteran has had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 month period as is required for a 40 percent rating.  

	Cervical Spine Disability

Concerning the cervical spine, it has been evaluated as 10 percent disabling for the entire period on appeal.  The evidence of record does not support a finding that the Veteran is entitled to the next higher 20 percent rating for it at any point during the appeal period.  

The Veteran was initially examined in December 2001 in connection with his claim for service connection.  He reported tension in his neck.  Range of motion testing was not conducted.  X-rays taken at this time showed straightening of the lower cervical spine, moderate disc space narrowing C5-6 and C6-7, and minimal spurring at the same levels.  

The Veteran was next examined by VA in March 2009.  At the outset of the examination, the Veteran reported stiffness and numbness, with constant pain in the neck and shoulders.  He reported that the pain traveled to the lower back and down the legs.  He denied any incapacitation as a result of this disability.  Upon physical examination, the examiner noted a normal gait and posture.  Motor and sensory examinations were also normal.  Range of motion findings revealed flexion to 45 degrees; extension to 45 degrees; lateral flexion to 45 degrees, bilaterally; and, lateral rotation to 80 degrees, bilaterally, with pain at the endpoints of all movements.  Following repetitive use, the examiner noted additional pain, but no fatigue, weakness, lack of endurance and incoordination, and no additional limitation in range of motion.  The examiner found no evidence of IVDS.

In November 2011, the Veteran was reexamined to assess the current severity of his cervical spine disability.  The Veteran reported tension in neck and shoulders, pain, stiffness, and spasms.  The Veteran denied the occurrence of flare ups or the use of assistive devices.  Range of motion findings revealed flexion to 35 degrees; extension to 10 degrees; lateral flexion to 20 degrees, bilaterally; and, lateral rotation to 15 degrees, bilaterally.  The examiner stated there was no pain on movement and no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was also no evidence of localized tenderness or pain to palpation, or muscle spasms and guarding.  Muscle strength, reflex and sensory examinations were normal.  The examiner specifically determined the Veteran does not suffer from radiculopathy of the upper extremities.  There was also no evidence of any other neurological impairments or IVDS. 

The Veteran was most recently examined by VA in July 2014.  His reported symptoms were largely repetitive of those previously noted on examination, and he continued to deny flare-ups.  Range of motion findings revealed flexion to 15 degrees; extension to 15 degrees; lateral flexion to 15 degrees, bilaterally; and, lateral rotation to 25 degrees, bilaterally.  The examiner stated there was no pain on movement and no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was also no evidence of localized tenderness or pain to palpation, or spasms.  Muscle strength, reflex and sensory examinations were normal.  The examiner specifically determined the Veteran does not suffer from radiculopathy of the upper extremities.  There was also no evidence of any other neurological impairments or IVDS.  As was the case for the lumbar spine disability VA examination, the VA examiner commented there was exaggeration of self-limited range of motion that was disproportionate and inconsistent with the objective findings on examination.  Specifically, the VA examiner observed the Veteran's motion after the exam, which appeared without effort and approximating normal.  The examiner therefore recommended that the Veteran should not be rated for range of motion as an independent factor.  

Also of record are private treatment records dating from 2001.  These do not contain any additional range of motion findings or other findings not described in VA examination reports.  

Similarly, VA treatment records dated throughout the course of the Veteran's appeal show reports of pain and stiffness in the neck and shoulders.  However, there are no range of motion findings in these records or other indications that the Veteran is entitlement to a disability rating in excess of 10 percent.  

Based on these findings, the Board concludes a rating in excess of 10 percent is not warranted.  Specifically, there is no indication that the Veteran suffers from moderate limitation of motion of the cervical spine or muscle spasms on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  Further, while the Veteran's forward flexion of the cervical spine was noted to be 15 degrees during the most recent VA examination in July 2014, the VA examiner specifically pointed out this was not a reliable indicator of the actual range of motion. 

Intervertebral disc syndrome has not been identified, as would warrant a rating under Diagnostic Code 5293 that was in effect prior to 2002, and there have been no incapacitating episodes as would warrant an increased rating under Diagnostic Code 5243, nor prescribed bed rest.  Accordingly, a rating in excess of 10 percent is not warranted.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the disabilities at issue.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing chronic pain in his back and neck.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements and oral statements with respect to the presence of pain and the severity of such during his VA examinations.  While he is competent to report his symptoms, the July 2014 VA examiner noted the Veteran was a poor historian.  As such, the probative weight to be accorded his subjective reports is minimal.  

Extra-Schedular Considerations

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The analytical steps necessary to determine whether referral for extraschedular consideration is warranted is set out in Thun v. Peake, 22 Vet. App. 111 (2008). 

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his contentions.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not reported unemployability due to his low back or neck disabilities.  Instead, he attributes any problems with maintaining employment to his psychiatric disability.  Thus, TDIU is not raised by the record.

In sum, the preponderance of the evidence is against finding that the Veteran's lumbar and cervical spine disabilities warrant disability ratings higher than 20 and 10 percent, respectively, at any point during the appeals period.  In making these determinations, the Board has considered the provisions of the benefit-of-the-doubt doctrine, but as the preponderance of the evidence is against any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

A disability rating in excess of 20 percent for lumbar spine disability is denied.  

A disability rating in excess of 10 percent for cervical spine disability is denied.  



REMAND

The Veteran also seeks service connection for a right shoulder disorder and an initial compensable rating for his right foot disability, diagnosed as a fracture of 5th metatarsal of the right foot.

Concerning the right shoulder disorder, service treatment records note complaints of right shoulder pain in November 1986.  No specific diagnosis was provided.  Following service, VA and private treatment records note complaints of pain and stiffness in the shoulders, including the Veteran's report of a "popping" of the right shoulder, but it is unclear if there is an identifiable shoulder disability, and if so, whether it may be related to the in-service complaints, or otherwise to service.  As such, a VA examination is required to address this question.

As to the right foot, in the December 2014 Appellate Brief, it was stated that the Veteran's right foot disability had worsened since he was last examined in November 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of the right foot disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

While on remand, the most current records of relevant treatment to the right shoulder and right foot should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file, copies of records of any VA treatment dated since 2014 regarding the Veteran's foot and shoulder, and records of any such private treatment as the Veteran may identify.    

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of his right shoulder and right foot disabilities. 

3.  Schedule the Veteran for an examination to determine whether he currently suffers from a right shoulder disorder.  The examiner should then determine whether it is at least as likely as not that any identified right shoulder disorder is due to the Veteran's military service.  A detailed rationale for all opinions expressed should be furnished.

4.  Then schedule the Veteran for an examination to determine the nature and severity of the right foot disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed, including range of motion findings.  

5.  Then readjudicate the appeal.  If the claims are not granted in full, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


